Title: To John Adams from Rodolph Valltravers, 15 February 1792
From: Valltravers, Rodolph
To: Adams, John


				
					Monsieur!
					De Rotterdam, ce 15e. Févrr. 1792
				
				En attendant le Sort de la Lettre, que j’ai pris la Liberté d’addresser á Vôtre Excellence, le 8e. Decembre 1791. par le Cape. Rose, de la Marylande; parti d’ici pour Georgetown; renfermant une Copie de ma derniére Lettre á S. E. le Genl. Washington, Président du Congrés des Etats unis de l’Amérique: permettés, que j’aye l’Honneur de Vous faire Part du triste Etat actuel, de vôtre jadis Sécrétaire, le bon vieux Papa DuMas, Agent de Vos Etats, quoique sans Caractére avoué et réconnû de LL. HH. PP. Lui ayant fait adresser quelques Paquets, sur des Sujets literaires, par vôtre ingénieux et laborieux Concitoyen, le Sr. Jean Churchman, je fus le saluer á la Haÿe avant hier; ou je le trouvais dans l’Etat le plus affligé, soufrant Martyre, du Corps et de l’Esprit; réduit, par les hypochondres, á un Etat de squelette, negligé et chagriné par sa Famille, et entouré de Gens de peu de Confiance, desquels il ne sait, coment se dépétrir, pour se rétirer quelquepart en Pension, dans une Famille plus humaine, & moins avide á le dépouiller. A juger par son grand Abbattement du Corps et de l’Ame, et par son Impatience de se rétirer de ce bas Monde: je croirois sa Fin trés prochaine. V.E. saura mieux, que moi, s’il posséde quelques Actes et Documens publics, qu’il conviendroit de mettre en Sureté? Et, ayant rénoncé á tout Travail, qu’il n’est plus en Etat de continuer; Si les Interets des Etats conféderés, tant politiques, que mercantils, n’exigent pas, ad interim, la Vigilance et l’Activité d’un Home de Confiance sur les Lieux, pour le soulager, et vaquer á ses Fonctions, en attendant les Dispositions nécessaires, du Pouvoir exécutif des Etats conféderés? pour remplir, á leur Satisfaction, une Station trés importante dans les Conjonctures présentes.En cette Occasion, comme en toute autre, je Vous prie, Monsieur, de réiterer á S.E. Monsr. le Président les humbles Offres de mon Zéle ardent et sincére, pour la Prosperité de Votre illustre République, par tous les Services au faible Pouvoir de / Monsieur! / Vôtre trés dévoué Servr.
				
					Rodh. Vall-travers.
				
				
					
				
			